UNSECURED PROMISSORY NOTE
 
$150,000.00
Dated: November 10, 2008



FOR VALUE RECEIVED, the undersigned, The Saint James Company, a North Carolina
corporation (the “Company”), HEREBY PROMISES TO PAY, to the order of Pinnacle
Resources, Inc., a Wyoming corporation (the “Payee”), the principal sum of One
Hundred Fifty Thousand and 00/100 Dollars ($150,000.00) (the “Principal
Amount”), in lawful money of the United States of America, together with
interest, on the dates and in the manner provided below.
 
ARTICLE I
Terms of Payment
 
Section 1.1          Principal Payback.  The Principal Amount of this Unsecured
Promissory Note (the “Note”) shall be repaid in one installment on the first
anniversary of the date of this Note (the “Principal Payment Date”).  No
payments shall be required hereunder prior to the Principal Payment Date.
 
Section 1.2           Interest.  Interest shall be simple interest and shall
accrue on the outstanding Principal Amount of this Note during the period
commencing on the date hereof and continuing until this Note is paid in full at
a rate equal to ten percent (10%) per annum on the basis of a 360-day year and
actual days elapsed (the “Interest Rate”).  The Company shall pay the accrued
interest hereunder on the Principal Payment Date.
 
Section 1.3           Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the Interest Rate shall exceed the maximum
lawful rate (the “Maximum Rate”), which may be contracted for, charged, taken,
or received by the Payee in accordance with applicable law, the rate of interest
payable in respect of this Note shall be limited to the Maximum Rate.
 
Section 1.4           Prepayment.  The Company may, without premium or penalty,
prepay all or any portion of the outstanding principal amount due under this
Note, provided that each such prepayment is accompanied by accrued but unpaid
interest on the amount of principal prepaid calculated to the date of such
payment.
 
Section 1.5           Default Rate.  If the Company fails to pay any amount
under this Note when due, all amounts of principal and accrued interest
outstanding shall bear simple interest from the date they were so due until paid
in full at a per-annum rate equal to the lesser of (i) 18.0% or (ii) the Maximum
Rate.
 
ARTICLE II
Events of Default
 
Section 2.1            Events of Default.  The Company shall be in default if
any of the following events (“Event of Default”) shall occur and be continuing:
 
(a)           the failure of the Company to pay any principal amount of, or
interest on, this Note when due and payable under Section 1.1 or 1.2 hereof;
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           the Company shall (i) commence any case, proceeding, or other
action        (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, dissolution, reorganization, or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, dissolution, arrangement, adjustments, winding-up, or
liquidation with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets; (ii) make a general assignment for the benefit
of its creditors; r (iii) sell all or substantially all of its assets in one or
more transactions; or
 
(c)           there shall be commenced against the Company any case, proceeding
or other action of a nature referred to in clause (b) above that results in the
entry of an order for relief or any such adjudication or appointment that
remains undismissed, undischarged, unbonded, or unstayed for a period of ninety
(90) days.
 
Section 2.2            Remedies.  Upon the occurrence of an Event of Default,
Payee shall be entitled to the following rights and remedies:
 
(a)           The whole sum of principal and accrued interest outstanding shall
become immediately due and payable within ten (10) business days after the
Company’s receipt of written notice thereof from Payee; and
 
(b)           Payee may exercise any and all other remedies it may have at law
or in equity.
 
ARTICLE III
Covenants
 
Section 3.1            Transfer by Payee; Obligations of Payee.  The Payee
covenants and agrees that the Payee shall not transfer this Note or any part of
Payee’s right, title and interest in or to this Note to any third party without
the consent of the Company; provided, however, this Note will inure to the
benefit of the Payee’s successors and permitted assigns.  The Payee, by
acceptance hereof, covenants and agrees that the Payee shall comply with all the
terms and conditions of this Note to the extent that such terms and conditions
relate to the Payee.
 
ARTICLE IV
Miscellaneous
 
Section 4.1            Loss, Theft, Destruction or Mutilation of Note.  Upon
receipt of evidence satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of any such loss, theft or
destruction, upon receipt of an affidavit of loss from the holder thereof
reasonably satisfactory to the Company, the Company shall issue to Payee, in
lieu of this Note, a new Note of like tenor and unpaid principal amount and
dated as of the date to which interest has been paid on this Note.
 
Section 4.2            Amendments, etc.  No amendment or waiver of any provision
of this Note, or consent to any departure by the Company herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Payee
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
Section 4.3            Notice, etc.  All notices or other communications to be
given hereunder shall be in writing and shall be delivered by hand or sent by
e-mail or sent, postage prepaid, by registered, certified, or express mail or
reputable overnight courier service and shall be deemed given when so delivered
by hand or e-mail, or if mailed, three (3) days after mailing (one (1) business
day in the case of overnight courier service), as follows: if to the Company, to
its President at the Company’s address at Broadway Plaza, 520 Broadway, Suite
350, Santa Monica, California 90401, E-mail: wayne@waynegronquist.com; and if to
the Payee, to its President at its address at 9600 East Arapahoe Road, Suite
260, Englewood, Colorado 80112, E-mail: triggamble@pnrr.net.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 4.4            Collection Costs.  The Company agrees to pay all
reasonable costs and expenses (including without limitation reasonable
attorneys’ fees and disbursements) incurred by Payee in connection with the
collection of this Note following the occurrence of an Event of
Default.  Principal and interest shall be payable in lawful money of the United
States of America.
 
Section 4.5            No Waiver. The Company agrees that any delay on the part
of the Payee in exercising any rights hereunder will not operate as a waiver of
such rights. The Payee shall not by any act, delay, omission, or otherwise be
deemed to waive any of its rights or remedies, and no waiver of any kind shall
be valid unless in writing and signed by the Payee.  The waiver by Payee of a
breach or default of any provision of this Note shall not operate or be
construed as a waiver of any subsequent breach or default thereof.
 
Section 4.6            Waivers/Personal Jurisdiction.
 
(a)           EXCLUSIVE JURISDICTION.  THE PARTIES HERETO AGREE THAT ALL ACTIONS
TO ENFORCE THIS NOTE AND ALL DISPUTES AMONG OR BETWEEN THEM ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
OR BETWEEN THEM IN CONNECTION WITH THIS NOTE, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED ONLY BY A COURT LOCATED IN THE
COUNTY OF WAKE, NORTH CAROLINA, AND THE PARTIES HERETO HEREBY CONSENT AND SUBMIT
TO THE JURISDICTION OF SUCH COURT.
 
(b)           WAIVERS.  THE PARTIES HERETO HEREBY WAIVE PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON THEM AND CONSENT THAT ALL SUCH SERVICE OF PROCESS BE MADE
BY REGISTERED MAIL DIRECTED TO THEM AT THEIR RESPECTIVE ADDRESSES SET FORTH IN
SECTION 4.3 OF THIS NOTE, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF.  THE PARTIES HERETO HEREBY WAIVE ANY OBJECTION
BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE IN THE COUNTY OF WAKE,
NORTH CAROLINA, IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION TO ENFORCE THIS
NOTE OR BASED UPON OR ARISING OUT OF THIS NOTE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  THE PARTIES HERETO AGREE THAT THE COUNTY OF WAKE, NORTH CAROLINA, IS A
REASONABLY CONVENIENT FORUM TO RESOLVE ANY DISPUTE AMONG THE PARTIES HERETO.  IN
THE EVENT OF LITIGATION, A COPY OF THIS NOTE MAYBE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.  NOTHING IN THIS SECTION 4.6 SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(c)           OTHER JURISDICTIONS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE COMPANY AGREES THAT THE HOLDER OF THIS NOTE SHALL HAVE THE
RIGHT TO PROCEED AGAINST THE COMPANY IN A COURT IN ANY LOCATION TO ENABLE IT TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN HIS FAVOR.  THE COMPANY
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE
HOLDER OF THIS NOTE HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SECTION 4.6.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.7           Binding Effect.  This Note shall be binding upon the
Company and the Payee and inure to the benefit of the Company and the Payee and
their respective successors, heirs, legatees, personal representatives and
permitted assigns.
 
Section 4.8            Headings.  The headings of the sections and paragraphs of
this Note are inserted for convenience only and do not constitute a part of this
Note.
 
Section 4.9            Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of North Carolina without
giving effect to any choice or conflict of law provision or law that would cause
the application of the laws of any other jurisdiction other than the State of
North Carolina.
 
Section 4.10          Waivers.  The Company and any endorsers severally waive
presentment, protest and demand, notice of protest, demand and of dishonor and
non-payment of this Note, and expressly agree that this Note, or any payment
hereunder, may be extended from time to time without in any way affecting the
liability of Company and any endorsers hereof.
 
[Signatures on following page]
 
 
4

--------------------------------------------------------------------------------

 
 
Signature Page to Unsecured Promissory Note
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date first
above written.
 
THE SAINT JAMES COMPANY
a North Carolina corporation
 
By:
     
Name: Wayne Gronquist
 
Title:    President



Payee hereby acknowledges and agrees to the terms
herein as of the 10th day of November, 2008:
 
PINNACLE RESOURCES, INC.
A Wyoming corporation
   
By:
   
Name:  Glen Gamble
 
Title:  President

 
 
5

--------------------------------------------------------------------------------

 